       Case 3:19-cv-08171-DLR Document 48 Filed 08/06/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Bernaleen Singer,                               No. CV-19-08171-PCT-DLR
10                 Plaintiff,                        ORDER
11   v.
12   Office of Navajo and Hopi Indian
     Relocation,
13
                   Defendant.
14
15
16         Plaintiff Bernaleen Singer seeks judicial review of the administrative decision by
17   the Office of Navajo and Hopi Indian Relocation (“ONHIR”) denying her application for
18   relocation benefits under the Navajo-Hopi Settlement Act. (Doc. 1.) At issue are the
19   parties’ cross-motions for summary judgment, which are fully briefed. (Docs. 29-32, 39-
20   41.) For the following reasons, the Court will grant Ms. Singer’s motion, deny ONHIR’s
21   motion, and remand ONHIR’s decision for further proceedings consistent with this
22   decision.
23   I. Background
24         A. Navajo and Hopi Relocation Assistance
25         In 1882, President Arthur issued an executive order establishing a reservation in
26   northeastern Arizona for the Hopi Nation and “such other Indians as the Secretary of
27   Interior may see fit to settle thereon.” Bedoni v. Navajo-Hopi Indian Relocation Comm’n,
28   878 F.2d 1119, 1121 (9th Cir. 1989). Members of the Navajo Nation subsequently settled
       Case 3:19-cv-08171-DLR Document 48 Filed 08/06/20 Page 2 of 6



 1   on the reservation alongside the Hopi. Id. “The Hopi and Navajo [Nations] coexisted on
 2   the 1882 reservation for 75 years, but became entangled in a struggle as to which [nation]
 3   had a clear right to the reservation lands.” Id. In 1962, this district court concluded that
 4   the two tribes held joint, undivided interests in most of the reservation, referred to as the
 5   joint use area (“JUA”). Id.
 6          Twelve years later, after establishment of the JUA failed to solve inter-tribal
 7   conflicts over the land, Congress passed the Navajo-Hopi Settlement Act in 1974. Id. The
 8   Act authorized the district court to make a final partition of the reservation after federally
 9   mandated mediation efforts between the nations failed. See Sekaquaptewa v. MacDonald,
10   626 F.2d 113, 115 (9th Cir. 1980). The Act also directed creation of ONHIR’s predecessor,
11   the Navajo-Hopi Relocation Commission, to provide services and benefits to help relocate
12   residents located on lands that the partition allocated to the other nation. See Bedoni, 878
13   F.2d at 1121-22; 25 U.S.C. § 640d-11. To be eligible for relocation benefits, a Navajo
14   applicant bears the burden of demonstrating that he or she was (1) a legal resident on the
15   Hopi Partitioned Lands (“HPL”) on December 22, 1974, and (2) a head of household on or
16   before July 7, 1986. 25 C.F.R. § 700.147.
17          B. Facts and Procedural History
18          Ms. Singer, an enrolled member of the Navajo Nation, applied for relocation
19   benefits on May 13, 2005. (Doc. 15-3 at 59-61.) ONHIR denied her application on October
20   11, 2005, finding that she failed to meet the “head of household” requirement before July
21   7, 1986. (Doc. 15-4 at 19-20.) Ms. Singer timely appealed the denial, and an independent
22   hearing officer (“IHO”) held an appeal hearing on April 23, 2010. (Doc. 15-6 at 18-23.)
23   The IHO requested, and the parties submitted, supplemental briefs to address whether Ms.
24   Singer was a party to a valid marriage, and therefore a head of household, prior to July 7,
25   1986. (Id. at 40-58.) On June 28, 2010, the IHO issued a written opinion upholding
26   ONHIR’s denial. (Doc. 15-7 at 15-16.) On June 6, 2019, Ms. Singer commenced this
27   action for judicial review pursuant to 25 U.S.C. § 640d-14(g) and the Administrative
28   Procedure Act (“APA”), 5 U.S.C. § 701 et. seq. (Doc. 1.) The Court heard oral argument


                                                 -2-
       Case 3:19-cv-08171-DLR Document 48 Filed 08/06/20 Page 3 of 6



 1   on July 28, 2020 and took this matter under advisement.
 2   II. Legal Standard
 3          In reviewing a federal agency’s decision under the APA, the district court applies a
 4   “narrow and deferential” standard of review. Mike v. ONHIR, No. CV-06-0866-PCT-EHC,
 5   2008 WL 54920, at *1 (D. Ariz. Jan. 2, 2008). A reviewing court may reverse an ONHIR
 6   decision under the APA if it is arbitrary, capricious, an abuse of discretion, contrary to law,
 7   or unsupported by substantial evidence. 5 U.S.C. § 706(2)(A), (E); see Bedoni, 878 F.2d
 8   at 1122. “Substantial evidence means ‘such relevant evidence as a reasonable mind might
 9   accept as adequate to support a conclusion.’” Mike, 2008 WL 54920, at *1 (quoting Info.
10   Providers’ Coalition for Def. of First Amendment v. FCC, 928 F.2d 866, 870 (9th Cir.
11   1991)). Under the arbitrary and capricious standard, courts must determine whether the
12   agency’s decision “was based on consideration of relevant factors and whether there has
13   been a clear error of judgment.” Id. (citing Nw. Motorcycle Ass’n v. U.S. Dep’t of
14   Agric., 18 F.2d 1468, 1471 (9th Cir. 1994)).
15          Summary judgment is proper if the evidence, viewed in the light most favorable to
16   the nonmoving party, shows “that there is no genuine dispute as to any material fact and
17   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Where the
18   court reviews an agency decision under the APA, “the focal point [] should be the
19   administrative record already in existence, not some new record made initially [by] the
20   reviewing court.” Camp v. Pitts, 411 U.S. 138, 142-43 (1973). Thus, when conducting
21   “judicial review pursuant to the APA, ‘summary judgment is an appropriate mechanism
22   for deciding the legal question of whether [ONHIR] could reasonably have found the facts
23   as it did.’”1 O’Daniel v. ONHIR, No. 07-354-PCT-MHM, 2008 WL 4277899, at *3 (D.
24          1
              In this Court’s view, ONHIR cases would be better resolved via procedures similar
     to those used in social security disability appeals. See LRCiv 16.1. Summary judgment
25   briefing (particularly the use of separate statements of facts) is a poor fit because, at bottom,
     the Court is tasked with reviewing an administrative record and determining whether the
26   agency’s decision comports with the relevant legal standards and is supported by enough
     evidence. There are no “fact disputes,” as that phrase is understood in traditional summary
27   judgment motion practice. There is no trial in the event the parties disagree about what the
     evidence shows. No, there is just a cold paper record inherited from the administrative
28   agency, and arguments by the parties about whether the agency applied the correct legal
     standards and issued a decision supported by that record. If so, the agency’s decision is

                                                   -3-
       Case 3:19-cv-08171-DLR Document 48 Filed 08/06/20 Page 4 of 6



 1   Ariz. Sept. 18, 2008) (citing Occidental Eng’g Co. v. INS, 753 F.2d 766, 770 (9th Cir.
 2   1985)).
 3   III. Discussion
 4           In affirming ONHIR’s denial of benefits, the IHO found that Ms. Singer had failed
 5   to establish that she was a head of household prior to July 7, 1986. (Doc. 15-7 at 15-16.)
 6   He primarily rationalized that she could not prove head of household status because her
 7   June 8, 1985 tribal ceremonial marriage—conducted two months shy of her sixteenth
 8   birthday—was invalid under 9 N.N.C. § 5(2)(1977), which provided that a non-pregnant
 9   woman must reach sixteen years of age before marrying. (Id.) The IHO also rejected Ms.
10   Singer’s contention that, despite flaws in her ceremonial marriage, she nevertheless became
11   a head of household by means of a common law marriage at some point prior to July 7,
12   1986, explaining,
13                  Applicant [] insists that there are other exceptions based on . .
                    . common law recognition of marriage . . . None of these
14                  proposed exceptions are recognized in the Tribal Code [and]
                    are not sustainable under any construction of the Navajo Tribal
15                  ordinance prescribing a minimum age of 16 for a female to
                    marry[.]
16
17   (Id.)     Simply put, the IHO determined that Ms. Singer could not satisfy the head of
18   household requirement through any alleged common law marriage because the Navajo
19   Code did not recognize common law marriages at the time, and in—any event—the Navajo
20   Code would not recognize any sort of marriage entered into before age sixteen. However,
21   at oral argument, the parties agreed that the Navajo Code did recognize common law
22   marriage during the relevant period, and that Ms. Singer could have entered one following
23   her sixteenth birthday.
24           In support, the parties point to 9 N.T.C. § 61 (1977) which reads,
25                  All purported marriages of members of the Navajo Tribe, not
                    contracted by church, state or Tribal custom ceremony as
26                  defined by the resolutions of the Tribal Council, wherein such
                    members were or are recognized as man and wife in their
27                  community, are validated and recognized as valid Tribal
28   affirmed. If not, it is reversed. Why summary judgment procedures routinely have been
     used to resolve these cases is lost on the Court.

                                                  -4-
       Case 3:19-cv-08171-DLR Document 48 Filed 08/06/20 Page 5 of 6



 1                 custom marriages from the date of their inception.
 2
     Notably, ONHIR conceded at oral argument that Ms. Singer was a party to a common law
 3
     marriage prior to July 7, 1986. Pivoting from prior positions, it instead argues that Ms.
 4
     Singer merely does not qualify for benefits because she failed to submit a judgment,
 5
     pursuant to 9 N.T.C. § 62, evidencing the validity of her common law marriage to the IHO.
 6
     In contrast, Ms. Singer suggests that she was not required to acquire or submit such a
 7
     judgment in order to prevail because 9 N.T.C. § 61 renders all common law marriages
 8
     automatically valid from their inception, § 62 merely details the procedure for procuring
 9
     evidence of validity that is unnecessary for validation, and she has other evidence to prove
10
     the validity of her common law marriage. The plain language of § 62(a) supports Ms.
11
     Singer’s position:
12
                   Any Navajo Indian, claiming that his or her marriage was
13                 validated by 9 N.T.C. § 61, may file a petition in any Court of
                   the Navajo Tribe for a judgment declaring that such marriage
14                 was so validated [.]
15
            The Court appreciates the complexity of this dispute and has contemplated
16
     certifying to the Navajo Supreme Court questions as to the effect of 9 N.T.C. § 62. The
17
     parties, however, have suggested certification is unnecessary here, and the Court agrees.
18
     The issue of what constitutes substantial evidence supporting or negating the existence of
19
     Ms. Singer’s common law marriage is for the IHO—not for this Court—to decide. Because
20
     it is undisputed that the Navajo Code recognized common law marriages during the
21
     relevant period, but the IHO neglected to consider whether Ms. Singer was a party to one,
22
     the Court remands this case to the IHO to decide whether Ms. Singer was a party to a valid
23
     common law marriage, thereby giving her head of household status, prior to July 7, 1986.2
24
            IT IS ORDERED that Ms. Singer’s motion for summary judgment, insofar as it
25
     requests remand for further proceedings, (Doc. 29) is GRANTED. ONHIR’s motion for
26
            2
             The Court recognizes that the presentation of the common law marriage issue to
27   the IHO was not a model of clarity. The Court, even after reviewing the administrative
     record and hundreds of pages of additional briefing, conducting independent research, and
28   presiding over oral argument, arrives at its conclusion with caution. Therefore, the Court
     encourages the IHO to develop the record as he sees fit on remand.

                                                -5-
       Case 3:19-cv-08171-DLR Document 48 Filed 08/06/20 Page 6 of 6



 1   summary judgment (Doc. 31) is DENIED. The matter is REMANDED for further
 2   proceedings consistent with this decision.
 3         IT IS FURTHER ORDERED that the Clerk of Court enter judgment in favor of
 4   Ms. Singer and terminate this case.
 5         Dated this 6th day of August, 2020.
 6
 7
 8
 9
                                                   Douglas L. Rayes
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
